DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note:
Claim(s) 1, 11 and 12 contain the limitation “substantially parallel”, “substantially non-parallel” and “substantially perpendicular” The Examiner has interpreted these limitation as “definite” under 35 USC § 112(a).  In the case of “substantially non-parallel” the meaning was slightly less definite, but interpreted as any alignment that was not parallel.  See MPEP 2173.05(b), subsection III.D. Relative Terminology.
Claim Objections
Claim(s) 13 is/are objected to because of the following informalities:  Claim 13 does not have a period at the end of the sentence.  Correction is required.
Allowable Subject Matter
Claims 8 – 10 and 19 – 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 – 7, 11 – 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shollenberger, et al, U. S. Patent Application Publication 2019/0018128 (“Shollenberger”) in view of Allen, et al, U. S. Patent Application Publication 2016/0069994 (“Allen”).
Regarding claim 1, Shollenberger teaches:
(CURRENTLY AMENDED) A method for Doppler-enhanced radar tracking, comprising: (Shollenberger, figure 1, paragraph 0035, “[0035] FIG. 1 illustrates an example multi-node radar system 100 disposed on an aircraft platform 102.  In the illustrated example, the aircraft platform 102 includes a radar transceiver 104 and a distributed network of radar receivers 106 having receivers 108a, 108b, 108c, 108d, 108e, and 108f.”; a radar system with a transmitter 104 and multiple receivers).
transmitting a probe signal; in response to reflection of the probe signal by a tracking target, (Shollenberger, paragraph 0036, “[0036] The example multi-node radar system transmits a low frequency radar signal from the radar transceiver 104. After the example transceiver 104 transmits the low frequency radar signal, the distributed network of radar receivers 106 waits to receive a reflected radar signal.”; a radar system that transmits and receives a reflected signal).
at a radar array comprising a first plurality of radar elements positioned substantially along a first radar axis, receiving a reflected probe signal, (Shollenberger, paragraph 0081, “[0081] In some examples, the location and distribution of the radar receivers 108a, 108b, 108c, 108d, 108e, and 108/ are along a preferred axis (e.g., a primary flight axis).”; a radar system with receivers along a preferred axis (i.e. substantially along a first radar axis)
wherein the tracking target and radar array cooperatively define a target vector from the radar array to the tracking target; based on the reflected probe signal, determining a target range between the radar array and the tracking target; (Shollenberger, figures 2, 10 and 11, paragraphs 0023, 0032, 0045 and 0083, “[0023] The example method additionally includes determining, by executing instructions via a processor, a first range and a first angular position of a background point based on a return time detected at each radar receiver of the distributed network of radar receivers, [0032] Radar signals received at each receiver of the multi-node radar system are processed. For example, processing of the radar signal includes determining a range the radar signal propagated before being reflected and returning to the receiver. With locations of the receivers and transmission source being known, solving the simultaneous equations of return time and constant Doppler cones for each receiver determines the object location. [0083] FIG. 11 is a flowchart representative of an example implementation of the example block 1006 of the method 1000.”; a radar system that can determine range based on return time, and can determine angular position using constant Doppler cones for each receiver; therefore a first solution is derived at a first time by exemplary receiver 108a; the first solution has a range and azimuth (i.e. defined a vector) between the target and the particular receiver 108a).
based on the reflected probe signal, determining a first target angle between a first reference vector and a first projected target vector; (Shollenberger, figure 5, paragraph 0032, 0035, 0040 and 0050-0054, “[0032] With locations of the receivers and transmission source being known, solving the simultaneous equations of return time and constant Doppler cones for each receiver determines the object location. [0035] The aircraft platform, during normal operation travels, having a velocity ( e.g., speed along a direction vector) and subject to acceleration (e.g., a change in velocity such as a change in speed or direction). [0040] Because the time of travel of the radar signal is known and the location of the transmitter and receivers is known, the location of the object can be determined (e.g., both range and direction). [0050] For example, three radar receivers a known location of receivers and transmitters on a platform 102 receiving a reflected signal (i.e. based on reflected probe signal); a known velocity of the aircraft platform 102 (i.e. a first reference vector); calculating the range and direction of an object; that the system can calculate a first target angle based on the above).
based on the reflected probe signal, determining a target composite angle; wherein the target composite angle is an angle between the target vector and a composite reference vector; and (Shollenberger, figure 10 and 12, paragraph 0023, 0045 and 0088, “[0023] The example method additionally includes … and determining, by executing instructions via the processor, a second range and a second angular position of a background point based on a Doppler shift detected at each radar receiver of the distributed network of radar receivers, wherein the second range and the second angular position are included in second radar data. [0045] Additionally, the Doppler effect can also be used to determine the range and angular position of the example object 200. For a given shift in frequency and a known velocity of the example aircraft platform 102, there is a determined region of constant Doppler. [0088] FIG. 12 is a flowchart representative of an example implementation of the example block 1008 of the method 1000 that can be executed by the example multi-node radar system 100 of FIG. 6”; a second range and second angular position determined based on Doppler shifts received at each radar receiver, that the Doppler shift is used with the known velocity of the sensing platform 102 (i.e. reference vector)).
based on the target range, the first target angle, and the target composite angle, determining  (Shollenberger, figure 14, paragraph 0023 and 0099-100, “[0023] The example method also includes refining the first and second range and the first and second angular position of the background point by at least coalescing the first radar data a system refines the range and direction data from a first and second solution to provide a third solution using Kalman filter and averaging the values).
Shollenberger does not explicitly teach:
wherein the first projected target vector is a projection of the target vector onto a first reference plane, the first reference plane containing both of the first radar axis and the first reference vector;
a three-dimensional position of the tracking target relative to the radar array..
Allen teaches:
wherein the first projected target vector is a projection of the target vector onto a first reference plane, the first reference plane containing both of the first radar axis and the first reference vector; (Allen, paragraph 0059, “[0059] As noted above, by analyzing each receive antenna’s 152a-152d relative signal phase, receive antennas 152a- 152d enable unique determination of each detected object’s azimuth and elevation position relative to the UAV’ s frame of reference, with no antenna scanning required. The relative detected object’s azimuth and elevation positions may be arranging the receive antennas in pairs, and adapting at least one of the pairs to detect relative that both a first orientation (azimuth) and a second orientation (elevation) can be derived from a single antenna array; that this array can contain the azimuth measurements for the target, the radar and the first orientation (here azimuth). Examiner’s note, the translation and rotation of coordinates in any plane that conveys the same target azimuth bearing information is considered equivalent, i.e. going from an Earth centric coordinate system to a pure relative position coordinate system are considered to be the same determination).
a three-dimensional position of the tracking target relative to the radar array. (Allen, paragraph 0028-0029, “[0029] Systems and methods for sense and avoidance of obstacles for UAVs will now be described in the context of sense-and-avoid system 100 shown in FIG. 1. Sense-and avoid system 100, …  may comprise a …  radar, and may detect and estimate the relative position and velocities of nearby objects (both mobile and fixed) that may pose a collision risk to UAVs. From the received echoes, signal analysis may derive object data for each nearby object detected (e.g., the object’s range, radial velocity, and two-dimensional angle of arrival). [0028] Additionally, phase differences in the target signal from an array of receiving antennas may be used to determine the target echo’s three dimensional angle-of-arrival.”; the well known, conventional and routine method of taking radar information and providing a three-dimensional tracking solution which require only: receiving a three dimensional angle of arrival towards a target and a range all relative to the radar array; there the relative relationship is critical in collision avoidance).
In view of the teachings of Allen it would have been obvious for a person of ordinary skill in the art to apply the teachings of Allen to Shollenberger at the time the application was filed in order to develop a sense and avoid system, which determines relative position between an object and an UAV. Accordingly, the prior art references disclose that it is known that Shollenberger’s determination of an bearing and range from an aircraft to multiple targets (without an explicit reference to 3-D) and Allen’s determination of a bearing and range from an aircraft to multiple targets WITH an explicit reference to 3-D geometry are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at Allen’s disclosure of 3-D vectors for the Shollenberger’s slightly less explicit disclosure because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 2, Shollenberger, as modified by Allen, teaches (NEW) The method of Claim 1.
Shollenberger further teaches … implementing a Kalman filter. (Shollenberger, paragraph 0100, “[0100] At block 1404, the radar signal processor 620 coalesces return time and Doppler shift angular position data to refine an angular position of example background objects. … In some examples, the refining of the range and angular position for background objects is done simultaneously (e.g., refined by averaging the values, using a Kalman filter, thresholding, etc.).”; a Kalman filter used to determine a targets first and second position data which are refined by a Kalman filter; as).
Allen teaches wherein determining the three-dimensional position comprises (Allen, paragraph 0028 and 0066, “[0066] The sensor’s range requirements may be determined by the aircraft’s performance characteristics (e.g. agility) and the autopilot algorithms (e.g. Extended Kalman Filter). [0028] A two-dimensional (2-D) fast-Fourier transform (FFT) may be implemented on received radar echo signals to map targets of interest to a single range-Doppler cell. Additionally, phase differences in the target signal from an array of receiving antennas may be used to determine the target echo’s three dimensional angle-of-arrival.”; the well known, conventional and routine method of using a Kalman filter to refine radar information and providing a three-dimensional tracking solution which require only: receiving a three dimensional angle of arrival towards a target and a range all relative to the radar array; there the relative relationship is critical in collision avoidance).
Regarding claim 4, Shollenberger, as modified by Allen, teaches (NEW) The method of Claim 2.
Shollenberger further teaches further comprising determining Doppler shift information based on the reflected probe signal, wherein determining the target composite angle is performed based on the Doppler shift information. (Shollenberger, paragraph 0023 and 0045, “[0023] The example method additionally includes … and determining, by executing instructions via the processor, a second range and a second angular position of a background point based on a Doppler shift detected at a second range and second angular position determined based on Doppler shifts received at each radar receiver, that the Doppler shift is used to determine Doppler cones; that the combination of the second range can be combined with the known velocity of the sensing platform 102 (i.e. reference vector) to determine relative velocity, relative range, and relative direction).
Regarding claim 5, Shollenberger, as modified by Allen, teaches (NEW) The method of Claim 1.
Shollenberger further teaches further comprising determining Doppler shift information based on the reflected probe signal, wherein determining the target composite angle is performed based on the Doppler shift information. (Shollenberger, paragraph 0023 and 0045, “[0023] The example method additionally includes … and determining, by executing instructions via the processor, a second range and a second angular position of a background point based on a Doppler shift detected at each radar receiver of the distributed network of radar receivers, wherein the second range and the second angular position are included in second radar data. [0032] With locations of the receivers and transmission source being known, solving the simultaneous equations of return time and constant Doppler cones for each receiver determines the object location. [0045] Additionally, the Doppler effect can also be used to determine the range and angular position of the example object 200. For a given shift in frequency and a known velocity of the example aircraft platform 102, there is a determined region of constant Doppler.”; a second range and second angular position determined based on Doppler shifts received at each radar receiver, that the Doppler shift is used to determine Doppler cones; that the combination of the second range can be combined with the known velocity of the sensing platform 102 (i.e. reference vector) to determine relative velocity, relative range, and relative direction).
Shollenberger, as modified by Allen, teaches (NEW) The method of Claim 5.
Shollenberger further teaches further comprising receiving egovelocity data, wherein determining the target composite angle is performed based further on the egovelocity data. (Shollenberger, paragraph 0006, 0032, 0042 and 0092, “[0006] FIG. 3 illustrates an example operation of the example multi-node radar system using Doppler shift to determine the velocity of an object relative to the individual sensing nodes. [0032] With locations of the receivers and transmission source being known, solving the simultaneous equations of return time and constant Doppler cones for each receiver determines the object location. Additionally or alternatively, the radar signal is evaluated for Doppler shift to determine the relative radial velocity of the object that reflected the radar signal.”; that the relative velocity, range and direction of an object are dependent upon the ownship velocity relative to the object).
Regarding claim 7, Shollenberger, as modified by Allen, teaches (NEW) The method of Claim 5.
Shollenberger further teaches wherein the first target angle is determined based on phase information of the reflected probe signal. (Shollenberger, figure 13, paragraph 0050-0054 and 0093-0097, “[0050] FIG. 5 illustrates an example operation of the example multi-node radar system 100 using phase comparison to filter false angular returns in radar data. For example, three radar receivers 108a, 108b, and 108c, acting as transceivers, using digital beamforming technology to steer the radar signal in the direction of a scan angle 502. [0054] The processing of the angular ambiguities, via phase shift calculations, filters and removes grating lobes (e.g., ambiguous angular solutions). [0093] FIG. 13 is a flowchart representative of an example method that may be executed by the example multi-node radar system 100 of FIG. 6 for processing phase comparison of radar signals received by the example multi-node radar system 100.”; a first target angle is determined using beamsteering (by adjusting phase of transmission), and then processed via phase shift calculation to determine the first target angle; the process is described in figure 13).
Shollenberger, as modified by Allen, teaches (NEW) The method of Claim 1.
Shollenberger further teaches:
wherein: the radar array further comprises a second plurality of radar elements positioned substantially along a second radar axis, the second radar axis substantially nonparallel to the first radar axis; (Shollenberger, figure 8, paragraph 0063, “[0063] FIG. 8 illustrates an example operation of a multiplatform, multi-node radar system 800. In the illustrated example, aircraft platform 102 is a multi-node radar system 100 and aircraft platform 802 is a multi-node radar system, Additionally, both aircraft platforms 102 and 802 detect a utility structure 810 (e.g., a water tower).”; two platforms are integrated and their radar data is fused. Each radar system performs exactly like the radar in claim 1 described in paragraphs 0023-0054 above - providing a first, second and third solution using a Kalman filter; the aircraft are “substantially non-parallel” as shown in figure 8 because the aircraft are not exactly parallel (Examiners note: a “parallel solution” would require that the aircraft fly in perfect formation in a vertical line from the ground, one aircraft above the other.)).
the method further comprises, based on the reflected probe signal, determining a second target angle between a second reference vector and a second projected target vector; (Shollenberger, figure 2, 5, 10, 11 and 12, paragraphs 0023, 0032, 0045, “[0023] The example method additionally includes determining, by executing instructions via a processor, a first range and a first angular position of a background point based on a return time detected at each radar receiver of the distributed network of radar receivers, [0032] Radar signals received at each receiver of the multi-node radar system are processed. For example, processing of the radar signal includes determining a range the radar signal propagated before being reflected and returning to the receiver. With locations of the receivers and transmission source being known, solving the simultaneous equations of return time and constant Doppler cones for each receiver determines the object location.”; a radar system that can determine range based on return time, and can determine angular position using constant Doppler cones for each receiver; therefore a first solution is derived at a first time by exemplary receiver 108a; the first solution has a range and azimuth (i.e. defined a vector) between the target and the particular receiver 108a).
the three-dimensional position is determined based further on the second target angle. (Shollenberger, figure 9, paragraph 0065 and 0057, “[0065] In some examples, the radar data transmitted from aircraft platform 802 to aircraft platform 102 is additionally processed and filtered by aircraft platform 102 before inclusion in a radar map generated by the example aircraft platform 102. In other examples, the radar data transmitted from aircraft platform 802 is simply coalesced with the radar data generated by aircraft platform 102. The inclusion of additional radar data can improve the accuracy of the radar map generated or permit a radar map to sweep a larger region than would otherwise be possible. [0057] The first, second, and third receivers 606, 608, and 610 send their radar data to a radar signal processor 620 to coalesce and filter the radar data.”; the two datasets from the two aircraft are communicated between the platforms; the data is communicated according to figures 9 and to produce a fourth solution; and the signal processor 620 receives the data from each of the multi-node platforms to filter the radar data).
Allen teaches wherein the second projected target vector is a projection of the target vector onto a second reference plane, the second reference plane containing both of the second radar axis and the second reference vector; and (Allen, paragraph 0059, “[0059] As noted above, by analyzing each receive antenna’s 152a-152d relative signal phase, receive antennas 152a- 152d enable unique determination of each detected object’s azimuth and elevation position relative to the UAV’ s frame of reference, with no antenna scanning required. The relative detected object’s azimuth and elevation positions may be arranging the receive antennas in pairs, and adapting at least one of the pairs to detect relative azimuth, and at least one pair to detect relative elevation.”; that both a first orientation (azimuth) and a second orientation (elevation) can be derived from a single antenna array; that this array can contain the azimuth measurements for the target, the radar and the first orientation (here azimuth). Examiner’s note, the translation and rotation of coordinates in any plane that conveys the same target azimuth bearing information is considered equivalent, i.e. going from an Earth centric coordinate system to a pure relative position coordinate system are considered to be the same determination).
In view of the teachings of Allen it would have been obvious for a person of ordinary skill in the art to apply the teachings of Allen to Shollenberger at the time the application was filed in order to develop a sense and avoid system, which determines relative position between an object and an UAV. Accordingly, the prior art references disclose that it is known that Shollenberger’s determination of an bearing and range from an aircraft to multiple targets (without an explicit reference to 3-D) and Allen’s determination of a bearing and range from an aircraft to multiple targets WITH an explicit reference to 3-D geometry are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the Allen’s disclosure of 3-D vectors for the Shollenberger’s slightly less explicit disclosure because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 12, Shollenberger, as modified by Allen, teaches (NEW) The method of Claim 11.
Allen further teaches wherein the second radar axis is substantially perpendicular to the first radar axis. (Allen, paragraph 0059, “[0059] As noted above, by analyzing each receive antenna’s 152a-152d relative signal phase, receive antennas 152a- 152d enable unique determination of each detected object’s azimuth and elevation position relative to the UAV’ s frame of reference, with no antenna scanning required. The relative detected object’s azimuth and elevation positions may be arranging the receive antennas in pairs, and adapting at least one of the pairs to detect relative azimuth, and at least one pair to detect relative elevation.”; that both a first orientation (azimuth) and a second orientation (elevation) can be derived from a single antenna array; that antenna can be arranged in a perpendicular fashion, that each array on Allen can consist of at least four antennas arranged in two planes, that each vehicle in Allen can comprise multiple arrays, and that even the multiple platforms in Allen can be flown in such a manner to create a perpendicular axis).
In view of the teachings of Allen it would have been obvious for a person of ordinary skill in the art to apply the teachings of Allen to Shollenberger at the time the application was filed in order to develop a sense Shollenberger’s determination of an bearing and range from an aircraft to multiple targets (without an explicit reference to 3-D) and Allen’s determination of a bearing and range from an aircraft to multiple targets WITH an explicit reference to 3-D geometry are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the Allen’s disclosure of 3-D vectors for the Shollenberger’s slightly less explicit disclosure because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 13, Shollenberger, as modified by Allen, teaches (NEW) The method of Claim 12.
Shollenberger further teaches:
wherein: the first target angle is determined based on phase differences of the reflected probe signal between the radar elements of the first plurality; and (Shollenberger, figure 13, paragraph 0050-0054 and 0093-0097, “[0050] FIG. 5 illustrates an example operation of the example multi-node radar system 100 using phase comparison to filter false angular returns in radar data. For example, three radar receivers 108a, 108b, and 108c, acting as transceivers, using digital beamforming technology to steer the radar signal in the direction of a scan angle 502. [0054] The processing of the angular ambiguities, via phase shift calculations, filters and removes grating lobes (e.g., ambiguous angular solutions). [0093] FIG. 13 is a flowchart representative of an example method that may be executed by the example multi-node radar system 100 of FIG. 6 for processing phase comparison of radar signals received by the example multi-node radar system 100.”; a first target angle is determined using beamsteering (by adjusting phase of transmission), and then processed via phase shift calculation to determine the first target angle; the process is described in figure 13).
the second target angle is determined based on phase differences of the reflected probe signal between the radar elements of the second plurality  (Shollenberger, two platforms are integrated and their radar data is fused. Each radar system performs exactly like the radar in claim 1 described in paragraphs 0023-0054 above - providing a first, second and third solution using a Kalman filter; that the two systems on the two platforms provide a first and second solution that is merged in the radar receiver described as part 620 of figure 6; that the signal processor 620 receives the data from each of the multi-node platforms to filter the radar data).
Regarding claim 14, Shollenberger, as modified by Allen, teaches (NEW) The method of Claim 11.
Shollenberger further teaches further comprising determining Doppler shift information based on the reflected probe signal, wherein determining the target composite angle is performed based on the Doppler shift information.  (Shollenberger, paragraph 0023, 0045 and 0057, “[0023] The example method additionally includes … and determining, by executing instructions via the processor, a second range and a second angular position of a background point based on a Doppler shift detected at each radar receiver of the distributed network of radar receivers, wherein the second range and the second angular position are included in second radar data. [0032] With locations of the receivers and transmission source being known, solving the simultaneous equations of return time and constant Doppler cones for each receiver determines the object location. [0045] Additionally, the Doppler effect can also be used to determine the range and angular position of the example object 200. For a given shift in frequency and a known velocity of the example aircraft platform 102, there is a determined region of constant Doppler.  [0057] The first, second, and third receivers 606, 608, and 610 send their radar data to a radar signal processor 620 to coalesce and filter the radar data.”; a second range and second angular position determined based on Doppler shifts received at each radar receiver, that the Doppler shift is used to determine Doppler cones; that the combination of the second range can be combined with the known velocity of the sensing platform 102 (i.e. reference vector) to determine relative velocity, relative range, and relative direction, that the signal processor 620 receives the data from each of the multi-node platforms to filter the radar data).
Regarding claim 15, Shollenberger, as modified by Allen, teaches (NEW) The method of Claim 14.
Allen further teaches wherein determining the three-dimensional position comprises implementing a Kalman filter. (Allen, paragraph 0028 and 0066, “[0066] The sensor’s range requirements may be determined by the aircraft’s performance characteristics (e.g. agility) and the autopilot algorithms (e.g. Extended Kalman Filter). [0028] A two-dimensional (2-D) fast-Fourier transform (FFT) may be implemented on received radar echo signals to map targets of interest to a single range-Doppler cell. Additionally, phase differences in the target signal from an array of receiving antennas may be used to determine the target echo’s three dimensional angle-of-arrival.”; the well known, conventional and routine method of using a Kalman filter to refine radar information and providing a three-dimensional tracking solution which require only: receiving a three dimensional angle of arrival towards a target and a range all relative to the radar array; there the relative relationship is critical in collision avoidance).
In view of the teachings of Allen it would have been obvious for a person of ordinary skill in the art to apply the teachings of Allen to Shollenberger at the time the application was filed in order to develop a sense and avoid system, which determines relative position between an object and an UAV. Accordingly, the prior art references disclose that it is known that Shollenberger’s determination of an bearing and range from an aircraft to multiple targets (without an explicit reference to 3-D) and Allen’s determination of a bearing and range from an aircraft to multiple targets WITH an explicit reference to 3-D geometry are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the Allen’s disclosure of 3-D vectors for the Shollenberger’s slightly less explicit disclosure because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Shollenberger, as modified by Allen, teaches (NEW) The method of Claim 14.
Shollenberger further teaches wherein the first and second target angles are determined based on phase information of the reflected probe signal. (Shollenberger, figure 13, paragraph 0050-0054 and 0093-0097, “[0050] FIG. 5 illustrates an example operation of the example multi-node radar system 100 using phase comparison to filter false angular returns in radar data. For example, three radar receivers 108a, 108b, and 108c, acting as transceivers, using digital beamforming technology to steer the radar signal in the direction of a scan angle 502. [0054] The processing of the angular ambiguities, via phase shift calculations, filters and removes grating lobes (e.g., ambiguous angular solutions). [0093] FIG. 13 is a flowchart representative of an example method that may be executed by the example multi-node radar system 100 of FIG. 6 for processing phase comparison of radar signals received by the example multi-node radar system 100. [0057] The first, second, and third receivers 606, 608, and 610 send their radar data to a radar signal processor 620 to coalesce and filter the radar data.”; a first target angle is determined using beamsteering (by adjusting phase of transmission), and then processed via phase shift calculation to determine the first target angle; the process is described in figure 13; as described by Shollenberger, each radar would behave in the same manner, and the).
Regarding claim 18, Shollenberger, as modified by Allen, teaches (NEW) The method of Claim 17.
Shollenberger further teaches further comprising, based on the target composite angle, filtering information associated with the reflected probe signal, wherein the first and second target angles are determined based on the filtered information. (Shollenberger, paragraph 0100 and 0057, “[0100] At block 1404, the radar signal processor 620 coalesces return time and Doppler shift angular position data to refine an angular position of example background objects. … In some examples, the refining of the range and angular position for background objects is done simultaneously (e.g., refined by averaging the values, using a Kalman filter, thresholding, etc.).  [0057] The first, second, and third receivers 606, 608, and 610 send their radar data to a radar signal processor 620 to coalesce and filter a Kalman filter used to determine a targets first and second position data which are refined by a Kalman filter; that the solutions are filtered together at processor 620).
Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shollenberger, as modified by Allen, in view of Khosla, et al, U. S. Patent Application Publication 2008/0250875  (“Khosla”).
Regarding claim 3, Shollenberger, as modified by Allen, teaches (NEW) The method of Claim 2.
Shollenberger teaches wherein implementing the Kalman filter comprises: (Shollenberger, paragraph 0100, “[0100] At block 1404, the radar signal processor 620 coalesces return time and Doppler shift angular position data to refine an angular position of example background objects. … In some examples, the refining of the range and angular position for background objects is done simultaneously (e.g., refined by averaging the values, using a Kalman filter, thresholding, etc.).”; a Kalman filter used to determine a targets first and second position data which are refined by a Kalman filter; as).
Shollenberger, as modified by Allen, does not explicitly teach:
receiving a prior position estimate associated with the tracking target; predicting a predicted position based on the prior position estimate;
determining error bounds associated with the target composite angle; and
determining an updated position estimate based on the prior position estimate, the target range, the first target angle, the target composite angle, and the error bounds..
Khosla teaches:
receiving a prior position estimate associated with the tracking target; predicting a predicted position based on the prior position estimate; (Khosla, paragraph 0036 and 0110, “[0036] Track State (Kinematic) The kinematic state of each track is modeled by a linear dynamical system and tracked with a Kalman filter network. [0110] 6. A Kalman filter is an efficient recursive filter which estimates the state of a dynamic system from a series of incomplete and noisy measurements. An example of an application would be to provide accurate continuously-updated information about the position and the well known Kalman definition which consists of a “recursive filter” that takes the previous state estimate of a target; updates that previous state based on new radar information to generate a new target track position, that the system takes the noisy and incomplete nature of the data into consideration (i.e. error) when updating the future estimated position).
determining error bounds associated with the target composite angle; and (Khosla, paragraph 0083, “[0046] The desired kinematic performance is usually specified in the form of tracking accuracy as for example, in terms of Circular Error Probable values (e.g. 5 m CEP). [0083] Sensor model: A first simulation was performed wherein it was assumed that system 100 used two sensors that could operate in two modes each: a kinematic measurement mode (Mode 1) and a class measurement mode (Mode 2). It was also assumed that the sensor measurement errors are fixed (i.e., independent of target position, range, etc.).”; a system that allows for sensor error in determining position in a noisy environment, and uses the error bounds (such as a desired 5m CEP) to drive the sensors and Kalman filters).
determining an updated position estimate based on the prior position estimate, the target range, the first target angle, the target composite angle, and the error bounds. (Khosla, paragraph 0111, “[0111] A typical tracker employs a Kalman filter or a similar device to make the comparison. Depending on the particular data produced by the sensor, the tracker may use a sequence of the target’s reported locations to deduce the target’s course and speed, or it may use the reported course and speed to aid in tracking.”; a Kalman filter uses the prior estimate, the input new data and the error associated with the new data to determine the updated estimate, as is common with Kalman filters).
Khosla it would have been obvious for a person of ordinary skill in the art to apply the teachings of Khosla to Allen and Shollenberger at the time the application was filed in order to using a finite set of measurements to maintain an accurate track of a target.  In this office action, Khosla has been used as a well-understood, routine and conventional definition of a generic Kalman filter with the claimed steps, instead of Shollenberger’s more generic use of the “Kalman filter.” which has the same meaning in the art.
Regarding claim 16, Shollenberger, as modified by Allen, teaches (NEW) The method of Claim 15.
Shollenberger teaches wherein implementing the Kalman filter comprises: (Shollenberger, paragraph 0100 and 0057, “[0100] At block 1404, the radar signal processor 620 coalesces return time and Doppler shift angular position data to refine an angular position of example background objects. … In some examples, the refining of the range and angular position for background objects is done simultaneously (e.g., refined by averaging the values, using a Kalman filter, thresholding, etc.).  [0057] The first, second, and third receivers 606, 608, and 610 send their radar data to a radar signal processor 620 to coalesce and filter the radar data.”; a Kalman filter used to determine a targets first and second position data which are refined by a Kalman filter; that the solutions are filtered together at processor 620).
Shollenberger, as modified by Allen, does not explicitly teach:
receiving a prior position estimate associated with the tracking target; predicting a predicted position based on the prior position estimate;
determining error bounds associated with the target composite angle; and
determining an updated position estimate based on the prior position estimate, the target range, the first target angle, the second target angle, the target composite angle, and the error bounds..
Khosla teaches:
receiving a prior position estimate associated with the tracking target; predicting a predicted position based on the prior position estimate; (Khosla, paragraph 0036 the well known Kalman definition which consists of a “recursive filter” that takes the previous state estimate of a target; updates that previous state based on new radar information to generate a new target track position, that the system takes the noisy and incomplete nature of the data into consideration (i.e. error) when updating the future estimated position).
determining error bounds associated with the target composite angle; and (Khosla, paragraph 0083, “[0046] The desired kinematic performance is usually specified in the form of tracking accuracy as for example, in terms of Circular Error Probable values (e.g. 5 m CEP). [0083] Sensor model: A first simulation was performed wherein it was assumed that system 100 used two sensors that could operate in two modes each: a kinematic measurement mode (Mode 1) and a class measurement mode (Mode 2). It was also assumed that the sensor measurement errors are fixed (i.e., independent of target position, range, etc.).”; a system that allows for sensor error in determining position in a noisy environment, and uses the error bounds (such as a desired 5m CEP) to drive the sensors and Kalman filters).
determining an updated position estimate based on the prior position estimate, the target range, the first target angle, the second target angle, the target composite angle, and the error bounds. (Khosla, paragraph 0111, “[0111] A typical tracker employs a Kalman filter or a similar device to make the comparison. Depending on the particular data produced by the sensor, the tracker may use a sequence of the target’s a Kalman filter uses the prior estimate, the input new data and the error associated with the new data to determine the updated estimate, as is common with Kalman filters).
In view of the teachings of Khosla it would have been obvious for a person of ordinary skill in the art to apply the teachings of Khosla to Allen and Shollenberger at the time the application was filed in order to using a finite set of measurements to maintain an accurate track of a target.  In this office action, Khosla has been used as a well-understood, routine and conventional definition of a generic Kalman filter with the claimed steps, instead of Shollenberger’s more generic use of the “Kalman filter.” which has the same meaning in the art.
Nonstatutory Double Patenting
A rejection based on nonstatutory double patenting is based on a judicially created doctrine grounded in public policy so as to prevent the unjustified or improper timewise extension of the right to exclude granted by a patent. In re Goodman,11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969); In re White, 405 F.2d 904, 160 USPQ 417 (CCPA 1969); In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968); In re Sarett, 327 F.2d 1005, 140 USPQ 474 (CCPA 1964). A double patenting rejection also serves public policy interests by preventing the possibility of multiple suits against an accused infringer by different assignees of patents claiming patentably indistinct variations of the same invention. In re Van Ornum, 686 F.2d 937, 944-48, 214 USPQ 761, 767-70 (CCPA 1982).
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 not patentably distinct from the subject matter claimed in a commonly owned patent, or a non-commonly owned patent but subject to a joint research agreement as set forth in 35 U.S.C. 102(c) or pre-AIA  35 U.S.C. 103(c)(2) and (3), when the issuance of a second patent would provide unjustified extension of the term of the right to exclude granted by a patent. See Eli Lilly & Co. v. Barr Labs., Inc., 251 F.3d 955, 58 USPQ2d 1869 (Fed. Cir. 2001); Ex parte Davis, 56 USPQ2d 1434, 1435-36 (Bd. Pat. App. & Inter. 2000).
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,613,212 in view of Shollenberger, Allen and Khosla. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8 of the present application mirror the claims 1 and 2 U.S. Patent 10,613,212.  
The Examiner also considered Applicant’s patents 10,564,277; 10,386,462; 10,509,119; and 10,359,512.  The Examiner determined that these patents would not be rejected under the non-statutory obvious double patenting doctrine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Donald HB Braswell/             Examiner, Art Unit 3648